In re Mobile Addiction, LLC
Case No. 19-11449-11

Schedule 5 - Amended Plan
List of Landlord Claims - Not Retaining

Creditor                                   POC #   Total Claim     Deposit        Unsecured Claim

HFT Mayfair                                 20     $   51,610.14   $   4,200.00   $        47,410.14
HPC Green Valley                            67     $   74,544.95   $   4,073.42   $        70,471.53
Loja Trails End, LLC                        56     $   55,340.05   $   3,519.65   $        51,820.40
WRI Edgewater Marketplace, LLC              51     $   55,665.44   $   5,163.34   $        50,502.10

                                            TOTAL $ 111,005.49 $       8,682.99 $      102,322.50




                    Case 19-11449         Doc# 207-5    Filed 04/08/20       Page 1 of 1
